
	

113 HR 4180 IH: To amend the Internal Revenue Code of 1986 to permit rollovers from health savings accounts to Medicare Advantage MSAs.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4180
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Ross introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit rollovers from health savings accounts to
			 Medicare Advantage MSAs.
	
	
		1.HSA rollover to Medicare Advantage MSA
			(a)In generalParagraph (2) of section 138(b) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by adding or at the end of subparagraph (B), and by adding at the end the following new subparagraph:
				
					(C)a HSA rollover contribution described in subsection (c)(5),
					.
			(b)HSA rollover contributionSubsection (c) of section 138 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(5)Rollover contributionAn amount is described in this paragraph as a rollover contribution if it meets the requirements of
			 subparagraphs (A) and (B).
						(A)In generalThe requirements of this subparagraph are met in the case of an amount paid or distributed from a
			 health savings account to the account beneficiary to the extent the amount
			 received is paid into a Medicare Advantage MSA of such beneficiary not
			 later than the 60th day after the day on which the beneficiary receives
			 the payment or distribution.
						(B)LimitationThis paragraph shall not apply to any amount described in subparagraph (A) received by an
			 individual from a health savings account if, at any time during the 1-year
			 period ending on the day of such receipt, such individual received any
			 other amount described in subparagraph (A) from a health savings account
			 which was not includible in the individual’s gross income because of the
			 application of section 223(f)(5)(A).
						.
			(c)Conforming amendmentSubparagraph (A) of section 223(f)(5) of such Code is amended by inserting , a Medicare Advantage MSA (as defined in section 138(b)),  before or a health savings account.
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
